                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

 UNITED STATES OF AMERICA

              v.                                    CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
     Pharmaceuticals Inc.) and
 INDIVIOR PLC,
          Defendants

                                         ORDER

       Upon motion of defendants, Indivior Inc. and Indivior PLC, based on the

 record herein and for good cause shown, it is hereby ORDERED that the

 Defendants’ Exhibit 2 to the Druce Declaration submitted in support of Defendants’

 Motion to Suppress Illegally Seized Evidence and All Fruits Thereof is SEALED

 until any further order of the court.



       ENTERED: December 26, 2019.



                                         /s/   Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE




Case 1:19-cr-00016-JPJ-PMS Document 259 Filed 12/26/19 Page 1 of 1 Pageid#: 1997
